

117 HR 3657 IH: Medicare Access to Radiology Care Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3657IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Michael F. Doyle of Pennsylvania (for himself and Mr. Curtis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for payment for services of radiologist assistants under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Medicare Access to Radiology Care Act of 2021.2.Medicare payment for radiologist assistant services(a)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:(z)Payment for certain radiologist assistant services(1)Payment(A)In generalIn the case of radiologist assistant services (as defined in subparagraph (B)) furnished on or after January 1, 2021, for which payment is made under the fee schedules established under section 1848, the amount of payment for such services shall equal 85 percent of the amount determined under section 1848 for such services when furnished by a radiologist.(B)DefinitionsIn this subsection:(i)Radiologist assistant servicesThe term radiologist assistant services means services furnished as an incident to a radiologists’ professional service—(I)performed by a radiologist assistant (as defined in clause (ii)) under the supervision of a radiologist as an employee of, a leased employee of, or an independent contractor of the supervising radiologist; and(II)which the radiologist assistant is legally authorized to perform under State law (or the State regulatory mechanism provided by State law).(ii)Radiologist assistantThe term radiologist assistant means a radiographer who is certified by the American Registry of Radiologic Technologists as a registered radiologist assistant or by the Certification Board for Radiology Practitioner Assistants as a radiology practitioner assistant to perform radiologic procedures under the supervision of a radiologist.(2)Payment in facility settings(A)In generalThe Secretary shall provide for payment for radiologist assistant services in a facility setting furnished on or after January 1, 2022. Payment shall be made to the supervising radiologist.(B)Payment amountThe amount of payment for radiologist assistant services furnished in a facility setting shall be the amount determined under paragraph (1).(C)Facility setting definedIn this paragraph, the term facility setting means—(i)a hospital or critical access hospital;(ii)an ambulatory surgical center; and(iii)such other providers of services as the Secretary may specify.(3)Rules of constructionNothing in this subsection shall be construed as affecting—(A)coverage of and payment for the technical component (including the technical component of a global fee) with respect to imaging services under this title as in effect before the date of the enactment of this Act;(B)the amount of payment made for radiologists’ services under this title when furnished solely by a radiologist; or(C)the amount of payment made under this title for services furnished by a hospital, critical access hospital, ambulatory surgical center or any other facility setting specified by the Secretary under paragraph (2)(C)(iii), as the case may be..(b)Conforming amendment for payment to supervising radiologistThe first sentence of section 1842(b)(6) of such Act (42 U.S.C. 1395u(b)(6)) is amended—(1)by striking and before (J); and(2)by inserting before the period at the end the following: , and (K) in the case of radiologist assistant services (as defined in section 1834(z)(1)(B)(i)), payment shall be made to the supervising radiologist.